Case 19-40470-e|m13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 1 of 16

03/04/2019 01 :15:07pm

Robert A. Higgins & Associates P.C.
8200 Camp Bowie West

Fort Worth, TX 76116

BarNumber: 24097232
Phone: (817)924-9000

|N THE UNlTED STATES BANKRUPTCY COURT
NORTHERN DlSTRICT OF TEXAS
FORT WORTH D|V|SlON

ln re: Torrey Shadon Hibb|er xxx-xx-8637 § Case No: 19-40470-ELM-13
8317 Miami springs Dr § .
Fon Worth, Tx 76123 § Date' 2'4/2°19
§ Chapter 13
§

Debtor(s)

DEBTOR'S(S') CHAPTER 13 PLAN
(CONTA|N|NG A MOT|ON FOR VALUAT|ON)
D|SCLOSURES
This Plan does not contain any Nonstandard Provisions.
['_'| This P/an contains Nonstandard Provisions listed in Section |||.
|:| This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.
This Plan does not avoid a security interest or |ien.

Language in italicized type in this Plan shall be as defined in the "Genera| Order 2017-01l Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("Genera| Order"). A|| provisions of the General Order shall apply to this Plan
as if fully set out herein.

Page 1
Plan Payment: Variab|e Va|ue of Non-exempt property per § 1325(a)(4): $0.00
Plan Term: 60 months Month|y Disposable lncome per§ 1325(b)(2): $0.00
Plan Base: §34 638_00 Monthly Disposable lncome x ACP ("UCP"): §0.00

App|lcab|e Commitment Period: 36 months

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 2 of 16

03/04/2019 01 215107pm

Case No: 19-40470-ELM-13
Debtor(s): Torrey Shadon Hibb|er

 

MOT|ON FOR VALUAT|ON

Pursuant to Bankruptcy Ru|e 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the P/an, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section |, Part E.(1) and Part F of the P/an at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre~hearing
conference regarding Confirmation or shall be deemed waived.

SECT|ON l
DEBTOR'S(S') CHAPTER 13 PLAN - SPEC|F|C PROV|S|ONS
FORM REV|SED 7/1/17

A. PLAN PAYMENTS:

Debtor(s) propose(s) to pay to the Trustee the sum of:
$300.00 per month, months 1 to 1
$582.00 per month, months 2 to 60

 

For a total of $34,638.00 (estimated "Base Amount").

First payment is due 3/6/2019 .

The applicable commitment period ("ACP") is L months.

Monthly Disposable lncome ("Dl") calculated by Debtor(s) per § 1325(b)(2) is: $0.00 .

The Unsecured Creditors' Poo| ("UCP"), which is Dl x ACPl as estimated by the Debtor(s), shall be no less than:
$0.00

Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
$0.00

B. STATUTORY, ADM|NISTRATIVE AND DSO CLA|MS:

1.

CLERK'S FlL|NG FEE: Total filing fees paid through the P/an, if anyl are $0.00 and shall be paid in full
prior to disbursements to any other creditor.

STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOT|C|NG FEES: Trustee's Percentage Fee(s) and any
noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
amended) and 28 U.S.C. § 586(e)(1) and (2).

DOMEST|C SUPPORT OBLlGATlONS: The Debtor is responsible for paying any Post-petition Domestic Support

Obligation directly to the DSO claimant Pre-petition Domestic Support Obligations per Schedu|e "E/F" shall be paid in
the following monthly payments:

 

 

oso cLAiMANTs scHEo. AiviouNT § TERM (APPRoleAT§ TREATMENT
(\vioNTHs _To _) $__ PER Mo.

 

 

 

 

 

C. ATTORNEY FEES: To Robert A. Hig_gins & Associates, P.C. , total: $3,700.00

$111.00 Pre-petition; $3,589.00 disbursed by the Trustee.

Page 2

 

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 3 of 16

Case No:
Debtor(s):

19-40470-ELM-13
Torrey Shadon Hibb|er

03/04/2019 01 '.1 5207pm

 

D.(1) PRE-PET|T|ON MORTGAGE ARREARAGE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MORTGAGEE SCHED. DATE % TERM (APPROX|MATE) TREATMENT
ARR. AMT ARR. THROUGH (MONTHS _ TO _)
D.(2) CURRENT POST-PET|T|ON MORTGAGE PAYMENTS DlSBURSED BY THE TRUSTEE lN A CONDUIT CASE:
MORTGAGEE # OF PAYMENTS CURRENT POST- F|RST CONDU|T
PA|D BY TRUSTEE PET|T|ON MORTGAGE PAYMENT DUE DATE
PAYMENT AMOUNT (MM-DD-YY)
D.(3) POST-PET|T|ON MORTGAGE ARREARAGE:
MORTGAGEE TOTAL DUE DATE(S) % TERM (APPROX|MATE) TREATMENT
AMT. (MM-DD-YY) (MONTHS _ TO __)
E.(1) SECURED CRED|TORS - PA|D BY THE TRUSTEE:
A.
CRED|TOR / SCHED. AMT. VALUE % TERM (APPROX|MATE) TREATMENT
COLLATERAL (MONTHS _ TO _) Per Mo.
Exeter Finance $12,150.00 $4,275.00 4.25% Month(s) 3-20 $255.00
2009 Honda
B.
CRED|TOR/ SCHED. AMT. VALUE % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

 

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. ln the event a creditor

objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLA|MS PA|D BY THE TRUSTEE - NO CRAM DOWN:

 

 

 

A.
CRED|TOR/ SCHED` AMT. % TERM (APPROX|MATE) TREATMENT
COLLATERAL (MONTHS _ TO __) Per Mo.
B.
CRED|TOR/ SCHED. AMT. % TREATMENT
COLLATERAL Pro-rata

 

 

 

 

 

 

 

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at continuation The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendat/'on Conceming Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.

F. SECURED CRED|TORS - COLLATERAL TO BE SURRENDERED:

 

CRED|TOR /
COLLATERAL

SCHED` AMT. VALUE TREATMENT

 

 

 

 

 

 

Page 3

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 4 of 16

03/04/2019 01 :15:07pm
Case No: 19-40470-ELM-13

Debtor(s): Torrey Shadon Hibb|er

 

Upon contirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Co//afera/described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at contirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendat/`on Conceming Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Co//atera/. lf there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is

secured by the Surrendered Co//atera/, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CRED|TORS - PAlD DlRECT BY DEBTOR:

 

 

lj CRED|TOR COLLATERAL SCHED. AMT.

 

H. PR|OR|TY CRED|TORS OTHER THAN DOMEST|C SUPPORT OBLlGATlONS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRED|TOR SCHED. AMT. TERM (APPROX|MATE) TREATMENT
(MONTHS _ TO _)
Attorney Genera|- Child Support $3,438.08 Month(s) 2-59 Pro-Rata
lnternal Revenue Service $18,411.08 Month(s) 2-59 Pro-Rata
|. SPEC|AL CLASS:
CRED|TOR SCHED.AMT. TERlVl(APPROX|MATE) TREATMENT
(MONTHS _ TO _)
JUST|F|CAT|ON:

 

 

J. UNSECURED CRED|TORS:

 

 

 

 

CRED|TOR SCHED. AMT. COMMENT

Acima Credit Fka Simpl $2,404.00

AT&T $2,776.16

CBE Group $236.00

Convergent Outsourcing, |nc. $1,597.00

Credit Control $588.09

ERClEnhanced Recovery Corp $73.00

Exeter Finance $7,875.00 Unsecured portion of the secured debt (Bifurcated)
FedLoan Servicing $32,251.00

l C System lnc $270.00

lnternal Revenue Service $2,356.53 Bifurcated portion of priority claim
Kohlleapita| One $588.00

North Texas To|lway Authority $64.50

North Texas To|lway Authority $673.31

North Texas To|lway Authority $604.66

North Texas To|lway Authority $28.02

Okinus, inc $6,679.00

Progessive Leasing $0.00

Page 4

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 5 of 16

03/04/2019 01 :15:07pm
Case No: 19-40470-ELM-13

Debtor(s): Torrey Shadon Hibb|er

 

Six Flags Over Texas $0.00
Snap Finance $0.00
Texas State Optical $20.00
Transwor|d System |nc $1,405.00
TXU/Texas Energy $831.00
Wor|d Acceptance/Finance Corp $760.00
TOTAL SCHEDULED UNSECURED: $62,080.27
The Debtor's(s’) estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is 1% .

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXP|RED LEASES:

 

 

 

 

 

 

 

 

 

§ 365 PARTY ASSUME/REJECT CURE AMOUNT TERM (APPROX|MATE) TREATMENT
(MONTHS _ To _)
Camil|o Properties Assumed $0.00
SECT|ON ll
DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROV|S|ONS
FORM REV|SED 7/1/17

A. SUBM|SS|ON OF D|SPOSABLE |NCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amounf.

B. ADM|N|STRAT|VE EXPENSES, DSO CLA|MS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
NOT|C|NG FEES:

The Statutory Percentage Fees of the Tmstee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Tmstee is authorized to charge and collect Noticing Fees as indicated in Section l, Part "B" hereof.

C. ATTORNEY FEES:

Debtor’s(s') Attorney Fees totaling the amount indicated in Section l, Pait Cl shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s')Authorization for Adequate Protection
Disbursements ("AAPD"). if H|ed.

D.(1) PRE-PET|T|ON MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section ll Pait D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PET|T|ON MORTGAGE PAYMENTS DlSBURSED BY TRUSTEE IN A CONDU|T CASE:

Current Post-Petiti'on Mortgage Payment(s) shall be paid by the Tmstee as indicated in Section l, Part D.(2), or as otherwise
provided in the General Order.

The Cuirent Post-Peti'tion Mortgage Payment(s) indicated in Section l, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mon‘gage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petit/'on Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Currenf Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petit/'on Mortgage Payment.

Page 5

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 6 of 16

03/04/2019 01 Z15:07pm
Case No; 19-40470-ELM-13

Debtor(s): Torrey Shadon Hibb|er

 

Unless otherwise ordered by the Courtl and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
P/an Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PET|T|ON MORTGAGE ARREARAGE:

 

The Post-Petition Monfgage Arrearage shall be paid by the Trustee iri the allowed amount and at the rate of interest indicated in
Section l, Part D.(S). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1) SECURED CLA|MS TO BE PAlD BY TRUSTEE:

The claims listed in Section |, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section l, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Co//atera/ described in Section l, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(|) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon conhrmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2) SECURED 1325(a)(9) CLA|MS TO BE PAlD BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section l, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section l, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section l, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
conhmiation of the P/an on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section l, Part Dl E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F. SAT|SFACT|ON OF CLA|M BY SURRENDER OF COLLATERAL:

 

The claims listed in Section l, Part F shall be satished as secured to the extent of the value of the Co//ateral, as stated in the
Plan, by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collaterall to the extent it is allowed, shall be automatically split and treated as indicated in Section l, Part H or J, per

11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DlRECT PAYMENTS BY DEBTOR(S):

 

Payments on all secured claims listed in Section |l Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless othenivise provided in Section |ll, "Nonstandard Provisions."

No direct payment to the lRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted
Each secured claim shall constitute a separate class.

H. PR|OR|TY CLA|MS OTHER THAN DOMEST|C SUPPORT OBLlGATlONS:

Failure to object to confirmation of this P/an shall not be deemed acceptance of the "SCHED. AMT." shown in Section l, Part H.
The claims listed in Section l, Part H shall be paid their allowed amount by the Trustee, in fu||, pro-rata. as priority claims, without
interest

l. CLASSIF|ED UNSECURED CLA|MS:

 

C|assified unsecured claims shall be treated as allowed by the Court.

Page 6

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 7 of 16

03/04/2019 01 :15;07pm
Case No: 19-40470-ELM-13

Debtor(s): Torrey Shadon Hibb|er

 

J. GENERAL UNSECURED CLA|MS TlMELY FlLED:

 

A|l other allowed claims not othenivise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXP|RED LEASES:

 

As provided in § 1322(b)(7) of the Bankruptcy Codel the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section ll Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section l, Part K.
L. CLA|MS TO BE PA|D:

"TERM (APPROX|MATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. lf adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this P/an will only be made on statutory, securedl administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements

M. ADDlT|ONAL PLAN PROV|S|ONS:
Any additional Plan provisions shall be set out in Section |ll, "Nonstandard Provisions."
N. POST-PET|T|ON NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND lNSURANCE:

Whether the Debtor is a Conduit Debtor or notl if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the moitgage security agreementl paying all premiums as they become due directly to the
insurer. lf the Debtor fails to make these paymentsl the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. |f the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim ora Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLA|MS NOT FlLED:

A claim not Hled with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section l or on the
AAPD.

P. CLA|MS FOR PRE-PET|T|ON NON-PECUN|ARY PENALT|ES, FlNES, FORFE|TURES, MULT|PLE, EXEMPLARY OR
PUN|T|VE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple. exemplary or punitive damages, expressly
including an lRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claimsl including late filed claims, have been paid in fu|l.

Q. CLA|MS FOR POST-PET|TION PENALT|ES AND |NTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petitionl
unless expressly provided herein.

R. BUS|NESS CASE OPERAT|NG REPORTS:

 

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or |iabilities. ~

S. NO TRUSTEE'S L|AB|L|TY FOR DEBTOR'S POST-CONF|RMATION OPERAT|ON AND BAR DATE FOR CLA|MS FOR
PRE-CONF|RMAT|ON OPERAT|ONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-conhrmation operation of the Debtor's(s) business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

Page 7

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 8 of 16

03/04/2019 01 :1 5107pm
Case NCI 19-40470-ELN|-13

Debtor(s): Torrey Shadon Hibb|er

 

T. D|SPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VEST|NG OF PROPERTY; NON-L|ABIL|TY OF TRUSTEE FOR
PROPERTY lN POSSESS|ON OF DEBTOR WHERE DEBTOR HAS EXCLUS|VE RlGHT TO USE, SELL, OR LEASE lT; AND
TRUSTEE PAYMENTS UPON POST CONFIRMAT|ON CONVERS|ON OR DISM|SSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to dischargel without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. ln the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, Hduciary duty or liability regarding the
use. sale, insurance of or rennance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, selll or refinance real property,

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereofl will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a speci&ed monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment lf multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in fulll available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment

1st ~~ Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in ful|.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order. which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3)l which must be designated to be paid per mo.

4th - Attorney Fees in C, which must be designated to be paid pro-rata.

5th - Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th - Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th - Arrearages owed on Executory Contracts and Unexpired Leases in Kl which must be designated to be paid per mo.
8th - Any Creditors listed in D.(1), if designated to be paid per mo.

9th - Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata`

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Chargesl which will be paid pro-rata.

11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in Hl which must be designated to be
paid pro-rata.

Page 8

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 9 of 16

03/04/2019 01 :15:07pm
Case No: 19-40470-ELM-13

Debtor(s): Torrey Shadon Hibb|er

 

12th -- Special Class in l, which must be designated to be paid per mo.
13th -- Unsecured Creditors in Jl other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late Hled claims by Secured Creditors in D.(1)l D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late iled claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penaltyl finel or forfeiture, or for multiple, exemplary or punitive damages,

expressly including an lRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be

designated to be paid pro-rata.

V. POST-PET|TION CLA|MS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.
W. TRUSTEE'S RECOMMENDAT|ON CONCERN|NG CLA|MS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.

Page 9

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 10 of 16

03/04/2019 01 :15:07pm
Case No: 19-40470-ELN|-13

Debtor(s): Torrey Shadon Hibb|er

 

SECT|ON l|l
NONSTANDARD PROV|S|ONS

The following nonstandard provisions, if any, constitute terms of this P/an. Any nonstandard provision placed elsewhere in the
Plan is void.

None.

ll the undersignedl hereby certify that the Plan contains no nonstandard provisions other than those set out in this Hnal paragraph.

ls/ Vince M. Vela
Vince M. Vela, Debtor's(s') Attorney Debtor (if unrepresented by an attorney)

 

Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted

/sl Vince M. Vela 24097232
Vince M. Vela, Debtor's(s') Counsel State Bar Number

 

Page 10

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 11 of 16

Case NOI 19-40470-ELM-13

Debtor(s): Torrey Shadon Hibb|er

03/04/2019 01115:08pm

 

CERT|F|CATE OF SERV|CE

l, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Nlotion for Valuation) was served on

the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the

(List each party served, specifying the name and address of each party)

Dated: March 4, 2019

Acima Credit Fka Simpl
xxx9019

9815 Monroe Street
4th Floor

Sandy, UT 84070

AT&T

xxxxxxxx8657

PO Box 5014

Carol Stream, lL 60197-5014

Attorney General- Child Support
1600 Pacific, Ste. 700
Dallasl TX 75201

Camillo Properties
6707 Gessner Rd
Houston, TX 77040

CBE Group

xxxxxx4768

Attn: Bankruptcy

1309 Technology Parkway
Cedar Falls, lA 50613

Convergent Outsourcing, lnc.
xxxx5440

Attn: Bankruptcy

PO Box 9004

Renton, WA 98057

/s/ Vince M. Vela

4th day of March, 2019

 

Vince M. Velal Debtor's(s') Counsel

Credit Control

xxxx7222

5737 Phantom Dr. Ste 330
Hazelwood, MO 63042

ERClEnhanced Recovery Corp
xxxxx7790

Attn: Bankruptcy

8014 Bayberry Road
Jacksonville, FL 32256

Exeter Finance
P.O. Box 166008
lrvingl TX 75016

FedLoan Servicing
xxxxxxxxxxxxx0002
Attn: Bankruptcy

PO Box 69184
Harrisburg, PA 17106

l C System lnc
xxxx0446

Attn: Bankruptcy
PO Box 64378

St Paul, MN 55164

lnternal Revenue Service
Centalized insolvency Operations
P.O. Box 7346

Philadelphia, PA 19101

Page 11

lnternal Revenue Service

Special Procedures, RM 9A20
1100 Commerce Street 5024 DAL
Dallas, TX 75242

Kohls/Capital One
xxxxxxxxxxxx5310
Kohls Credit

PO Box 3120
l\/lilwaukee, Wl 53201

lVllNTEX
xxxxx2492

P.O. Box 261424
Planol TX 75026

North Texas Tollway Authority
xxxxx171 1

P.O. Box 660244

Dallas, TX 75266

North Texas To|lway Authority
xxxxx6502

P.O. Box 660244

Dallasl TX 75266

North Texas To|lway Authority
xxxxx5746

P.O. Box 660244

Dallas, TX 75266

Case 19-40470-e|m13 DOC 19 Filed 03/04/19 Entered 03/04/19 13227:29

Case No: 19-40470-ELM-13
Debtor(s): Torrey Shadon Hibb|er

Page 12 of 16

03/04/2019 01 51 5108pm

 

North Texas To|lway Authority
xxxxx1340

P.O. Box 660244

Dallas, TX 75266

Okinus, lnc
xxx5512

Attn: Bankruptcy
PO Box 691
Pelham, GA 31779

PMT Solutions

xxx9031

2330 130th NE Suite C 101
Bellevue, WA 98005

Professional Account Management
P.O. Box 866608
Plano, TX 75086

Progessive Leasing
256 West Data Drie
Draper, UT 84020

Six Flags Over Texas
2201 E Road to Six Flags
Arlington, TX 76010

Snap Finance
1193 W. 2400 S
West Valley City, UT 84119

Texas State Optical
6224 Camp Bowie
Fort Worth, TX 76116

Tim Truman
6851 NE Loop 820, Suite 300
N. Richland Hills, TX 76180

Torrey Shadon Hibbler
8317 Miami Springs Dr
Fort Worth, TX 76123

Transworld System lnc
xxxx8879

Attn: Bankruptcy

PO Box 15618
Wilmington, DE 19850

TXU/Texas Energy
xxxxxxxxxxxx9721
Attn: Bankruptcy
PO Box 650393
Dallas, TX 75265

World Acceptance/Finance Corp
xxxxxxx9801

Attn: Bankruptcy

PO Box 6429

Greenvillel SC 29606

Page 12

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 13 of 16

Label Matrix for local noticing
0539-4

Case 19-40470-e1m13

Northern District of Texas

Ft. Worth

Mon Mar 4 13:19:12 CST 2019

Synchrony Bank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Acima Credit Fka Simpl
9815 Monroe Street
4th Floor

Sandy, UT 84070-4296

Attorney General- Child Support
1600 Pacific, Ste. 700
Dallas, TX 75201-3602

Cavalry SPV II, LLC
500 Summit Lake Drive, Ste 400
Valhalla, NY 10595-2321

ERC/Enhanced Recovery Corp
Attn: Bankruptcy

8014 Bayberry Road
Jacksonville, FL 32256-7412

1 C System Inc

Attn: Bankruptcy

PO Box 64378

St Paul, MN 55164-0378

Kohls/Capital One

Kohls Credit

PO Box 3120

Milwaukee, WI 53201-3120

Okinus, Inc

Attn: Bankruptcy

PO Box 691

Pelham, GA 31779-0691

Professional Account Management
P.O. Box 866608
Plano, TX 75086-6608

Attorney General of Texas-Child Support Divi
2512 South I.H. 35, Suite 200
Austin, TX 78704-5751

501 W. Tenth Street
Fort Worth, TX 76102-3637

Attn: Exeter Finance LLC Department
AIS Portfolio Services, LP

4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 73118-7901

CBE Group

Attn: Bankruptcy

1309 Technology Parkway
Cedar Falls, IA 50613-6976

Convergent Outsourcing, Inc.
Attn: Bankruptcy

PO Box 9004

Renton, WA 98057-9004

Exeter Finance
P.O. Box 166000
Irving, TX 75016-6008

lnternal Revenue Service
Centalized Insolvency Operations
P.O. Box 7346

Philadelphia, PA 19101-7346

MINTEX
P.O. Box 261424
Plano, TX 75026-1424

PMT Solutions
2330 130th NE Suite C 101
Bellevue, WA 98005-1756

Progessive Leasing
256 West Data Drie
Draper, UT 84020-2315

Exeter Finance LLC, CO AIS Portfolio Service
4515 N Santa Fe Ave. Dept. APS
Oklahoma City, OK 13118-7901

AT&T
PO Box 5014
Carol Stream, IL 60197-5014

Attorney General of Texas
Child Support Division
2512 S. IH-35 STE 200
AUSTIN TX 78704-5751

Camillo Properties
6707 Gessner Rd
Houston, TX 77040-4017

Credit Control
5737 Phantom Dr. Ste 330
Hazelwood, MO 63042

FedLoan Servicing

Attn: Bankruptcy

PO Box 69184

Harrisburg, PA 17106-9184

lnternal Revenue Service
Special Procedures, RM 9A20
1100 Commerce Street 5024 DAL
Dallas, TX 75242-1100

North Texas Tollway Authority
P.O. Box 660244
Dallas, TX 75266-0244

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541-1021

Robert A. Higgins & Associates, P.C.
8200 Camp Bowie West Blvd.
Fort Worth, TX 76116-6321

Case 19-40470-elm13 Doc 19 Filed 03/04/19 Entered 03/04/19 13:27:29 Page 14 of 16

Six Flags Over Texas
2201 E Road to Six Flags
Arlington, TX 76011-5157

Texas State Optical
6224 Camp Bowie
Fort Worth, TX 76116-5525

World Acceptance/Finance Corp
Attn: Bankruptcy

PO Box 6429

Greenville, SC 29606-6429

Torrey Shadon Hibbler
8317 Miami Springs Dr
Fort Worth, TX 76123-3406

Snap Finance
1193 W. 2400 S
West Valley City, UT 84119-8505

Transworld System Inc
Attn: Bankruptcy

PO Box 15618

Wilmington, DE 19850-5618

World Finance Corp. c/o World Acceptance Cor
Attn: Bankruptcy Processing Center

PO Box 6429

Greenville, SC 29606-6429

Vince Michael Vela

Robert A. Higgins & Associates, P.C.
8200 Camp Bowie West Boulevard

Fort Worth, TX 76116-6321

TXU/Texas Energy
Attn: Bankruptcy

PO Box 650393

Dallas, TX 75265-0393

United States Trustee
1100 Commerce Street
Room 976

Dallas, TX 75242-0996

Tim Truman
6851 N.E. Loop 820, Suite 300
N Richland Hills, TX 76180-6608

End of Label Matrix

Mailable recipients 40
Bypassed recipients 0
Total 40

Case 19-40470-elm13 Doc 19 Filed 03/04/19

Robert A. Higgins & Associates P.C.

8200 Camp Bowie West
Fort Worth, TX 76116

Bar Number: 24097232
Phone: (817)924-9000

|N RE: Torrey Shadon Hibb|er
8317 Miami Springs Dr
Fort Worth, TX 76123

AUTHOR|ZAT|ON FOR ADEQUATE PROTECT|ON DlSBURSEMENTS

|N THE UNlTED STATES BANKRUPTCY COURT
NORTHERN DlSTRICT OF TEXAS
FORT WORTH DlVlSlON
Revised 10/1/2016

Entered 03/04/19 13:27:29 Page 15 of 16

03/04/2019 01 :15:08pm

xxx-xX-8637 § CASE NO: 19-40470-ELM-13

¢0!¢0|¢0|¢0'|

Debtor(s)

 

DATED; 2/4/2019

The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as

indicated below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Periodic Payment Amount Variable Plan Payments. See Monthly Schedu|e below.*
Disbursements First (1) Second (2) (Other)
Account Balance Reserve $5.00 $5.00 carried forward
Trustee Percentage Fee $29.50 See below*
Filing Fee $0.00 See below*
Noticing Fee $32.55 See below*
Subtotal Expenses/Fees $67.05 See below*
Available for payment of Adequate Protectionl Attorney Fees and *
Current Post-Petition Mortgage Payments: $232'95 See below
CRED|TORS SECURED BY VEHICLES (CAR CRED|TORS):
Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Exeter Finance 2009 Honda $12,150.00 $4,275.00 1.25% $53.44
Total Adequate Protection Payments for Creditors Secured by Vehicles: $53.44
CURRENT POST-PET|T|ON MORTGAGE PAYMENTS (CONDU|T):
Scheduled Value of
Name Collateral Start Date Amount Collateral Payment Amount
Payments for Current Post-Petition Mortgage Payments (Conduit): $0.00

 

Computer software provided by LegalPRO Systems, lnc., San Antonio, Texas - (210) 561 -5300.

Case 19-40470-e|m13 DOC 19 Filed 03/04/19 Entered 03/04/19 13227:29

Case No: 19-40470-ELM-13
Debtor(s): Torrey Shadon Hibb|er

Page 16 of 16

03/04/2019 01 21 5108pm

 

CRED|TORS SECURED BY COLLATERAL OTHER THAN A VEH|CLE:

 

 

 

 

 

 

 

 

 

 

 

Adequate Adequate
Scheduled Value of Protection Protection
Name Collateral Amount Collateral Percentage Payment Amount
Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle: $0.00
TOTAL PRE-CONF|RMAT|ON PAYMENTS
First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
Percentage Fee, and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments)l per mo: $0.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor")l per mo: $53.44
Debtor's Attorney, per mo: $179.51
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00
Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
Trustee Percentage Fee, and retention of the Account Balance Reserve):
Current Post-Petition Mortgage Payments (Conduit payments), per mo: $0.00
Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo: $53.44
Debtor's Attorneyl per mo: See Monthly Schedule below*
Adequate Protection to Creditors Secured by other than a Vehicle, per mo: $0.00
*Monthly Schedule
Account Trustee Subtotal Available
Plan Balance Percentage Filing Noticing Expenses/ Available for
Month Payment Reserve Fee Fees Fees Fees Available for APD Attorney
1 $300.00 $5.00 $29.50 $0.00 $32.55 $67.05 $232.95 $53.44 $179.51
2 $582.00 $58.20 $58.20 $523.80 $53.44 $470.36
3 $582.00 $58.20 $58.20 $523.80 $53.44 $470.36
4 $582.00 $58.20 $58.20 $523.80 $53.44 $470.36
5 $582.00 $58.20 $58.20 $523.80 $53.44 $470.36
6 $582.00 $58.20 $58.20 $523.80 $53.44 $470.36
7 $582.00 $58.20 $58.20 $523.80 $53.44 $470.36
8 $582.00 $58.20 $58.20 $523.80 $53.44 $470.36
9 $582.00 $58.20 $58.20 $523.80 $53.44 $116.97

 

Order of Payment:

Unless otherwise ordered by the couit, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
amount are referred to as "per mo". At the time of any disbursementl if there are insufficient funds on hand to pay any per mo
payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
the current per mo payment owed to that same claimant in full, before any disbursement to a claimant with a lower level of
payment Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
the allowed secured claim shall be reduced by the total of adequate protection paymentsl less any interest (if applicable), paid to

the creditor by the Trustee.

 

DATED'. 3/4/2019

ls/ Vince M. Vela
Attorney for Debtor(s)

 

 

Computer software provided by LegaIPRO Systems, /nc., San Antonio, Texas - (210) 561 -5300.

